Citation Nr: 0817838	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a groin rash.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to service connection for a groin rash and 
generalized anxiety disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for a groin rash and generalized anxiety disorder 
is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The veteran contends that he developed a groin rash and 
generalized anxiety disorder as a result of his military 
service.  A September 1968 enlistment examination report 
showed abnormal skin findings of acne on the chest and back 
and normal psychiatric findings.  An August 1970 service 
treatment note diagnosed a groin heat rash with possible 
mycoses.  An August 1972 separation examination report 
revealed normal skin and psychiatric findings. 

A January 1973 VA medical examination report noted multiple 
papules, pustules and scars of acne vulgaris on the chest and 
back.

Unsigned private treatment notes dated in October 1997 
documented findings of a groin rash.  

In a September 2003 VA skin examination report, a nurse 
practitioner diagnosed dermatitis of the groin.  The RO 
omitted this finding in the April 2006 statement of the case 
(SOC); it should include this examination in a supplemental 
SOC (SSOC).  

A private nurse practitioner from Seacoast Medical Associates 
indicated in a February 2004 statement that the veteran was 
recently treated for an exacerbation of his bilateral tinea 
cruris (groin rash) with good response.  

In a July 2005 VA examination for a separate claim, the 
examiner reviewed the veteran's symptoms and noted he was 
positive for groin rash dermatitis.  In an August 2005 VA 
skin diseases examination report, the veteran described a 
history of recurrent groin rash which started around 1970 and 
comprised around 5 to 10 percent of the body surface.  The 
examiner assessed groin rash, but noted that the rash was not 
seen during the examination.  

In an August 2005 VA examination for mental disorders, the 
veteran reported that he had been in weekly or semimonthly 
psychotherapy since 1994 and was taking Celexa.  The examiner 
diagnosed phobic disorder, generalized anxiety disorder, and 
major depression without psychotic features.  The examiner 
further indicated that the nexus between the veteran's Navy 
service and these psychiatric symptoms was unclear.  The RO 
should obtain the reported psychotherapy records from 1994 to 
the present.  

Based on a review of the claims file, the Board finds that 
competent medical evidence of record does not adequately 
address the question of whether there is a medical 
relationship between the veteran's claimed groin rash and/or 
generalized anxiety disorder and service.  Consequently, the 
Board finds that further examination of the veteran is 
necessary.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  In view of the foregoing, the AMC/RO should 
schedule the veteran for medical examinations to determine 
whether his claimed groin rash and anxiety disorder are 
related to events during active service.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied. 

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
groin rash and generalized anxiety 
disorder.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of the veteran's claimed 
anxiety disorder, for the period from 
1994 to the present.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for a VA dermatology examination to 
determine the etiology of his claimed 
groin rash.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following a review of the claims folder 
and the examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's claimed groin 
rash is the result of any event or injury 
incurred during his active service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

3.  Thereafter, the AMC/RO should 
schedule the veteran for a VA psychiatric 
examination to determine the etiology of 
his claimed generalized anxiety disorder.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

Following a review of the claims folder 
and the examination of the veteran, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's claimed 
anxiety disorder is the result of any 
event or injury incurred during his 
active service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  The RO should 
also clearly address the September 2003 
VA examination report in the SSOC.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

